On Petition for Rehearing.
[56 Pac. 72.]
Mr. Chief Justice Wolverton
delivered the opinion.
In consideration of the petition for rehearing filed herein, we have carefully re-examined the record of this cause, but find no reason for disturbing the conclusions reached in our former opinon. It is a rule of law that the findings of fact need only cover the issues made by the pleadings. But sometimes it is necessary or convenient, considering the nature of the case, to find facts in detail to support competent allegations of the probative fact. Thus, an averment that plaintiff is the owner in fee simple of a tract of land would be held good pleading touching the fact, and a finding in the same language would be sufficient to support a conclusion of law that he was entitled to recover; yet the court might extend *364its findings so as to include the muniments of title, and from whom derived, and, unless these should support the ultimate fact that plaintiff was the owner, he could not recover. So it is with the case at bar. The plaintiffs alleged, in effect, that the paramount title to the premises, touching which the defendants gave their warranty, was in the United States. The court found that the United States had been successful in a suit against Kiernan’s grantor to set aside the patent constituting its title, but further found that the defendants in this case were not made parties thereto, and that they purchased said premises in good faith, for value. Now, if Kiernan was a bona fide purchaser, his title remained good as against the government, unless it was made to appear that he was in privity with his grantor as it respects the aforesaid suit. The findings of the court do not show such privity, and hence the decree in that suit could not preclude Kiernan from asserting title against the government ; and, if he had good title as against it, there was no breach of his warranty. The deduction from the findings is that Kiernan had the superior title, and the court below was wrong when it found as a conclusion of law that plaintiffs were entitled to recover upon the warranty. We should have said, however, in our former opinion, that the findings of the lower court were insufficient to support its judgment, and for that reason the judgment should be reversed, and not have based the reversal, as we did inadvertently, upon the action of the court on the motion for judgment notwithstanding the findings.
Rehearing Denied.